Citation Nr: 0336581	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-20 720	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada




THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) benefits in the amount of 
$987.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from October 1992 to November 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of VA in Reno, Nevada.

In this case, the veteran disputed the creation of the debt.  
This matter was considered by the RO in January and March 
2002.  The veteran has not appealed the creation issue and 
has clarified that she is seeking a waiver of the recovery of 
the debt at issue.  


FINDINGS OF FACT

1.  The overpayment of VA benefits in the amount of $987 was 
not due to the veteran's fraud, misrepresentation or bad 
faith.

2.  The creation of the debt was due in part to fault on the 
part of the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change her position to her detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is no financial hardship in this case.

CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA benefits in the amount of $987 would not be 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The notice 
and duty-to-assist provisions of the do not apply in waiver 
of overpayment.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).

Background

In a June 1997 rating decision, the veteran was granted 
entitlement to service-connected benefits.  The combined 
rating was 40 percent.  In April 1997, a VA Form 21-686c, 
Declaration of Status of Dependents, was received from the 
veteran.  In that form, she indicated that she was married to 
C. E., and that they had a minor child.  In July 1997, the RO 
notified her that based on the information she submitted, she 
was awarded additional benefits for her spouse and child.  
She was informed that she should immediately notify VA of any 
changes in her marital/dependency status.  She was provided a 
VA Form 21-8764.  This form notified the veteran that she 
should advise VA of any change in the status of her 
dependents.  The veteran entered VA vocational rehabilitation 
training.  Thereafter, the veteran was in receipt of VA 
compensation and vocational rehabilitation subsistence 
benefits for herself and additional benefits for her spouse 
and child.  

In September 2001, the veteran submitted information to 
include a VA Form 21-686c, Declaration of Status of 
Dependents, showing that she and C. E. were divorced in 
December 1999 and that she and M. B. married in August 2001.  
This is the first written notification of a change in the 
veteran's marital status.  

In October 2001, the RO retroactively reduced the amount of 
the veteran's VA benefits to reflect the fact that she and C. 
E. divorced in December 1999.  This action resulted in the 
creation of an overpayment.  Her new spouse was added to her 
VA award of benefits effective September 2001, the month 
after their marriage.  The calculated amount of the 
overpayment of VA benefits is $987.  

The veteran has requested a waiver of the recovery of the 
$987 overpayment of VA benefits.  According to the veteran, 
in May 2000, she was in need of medical attention from a VA 
Medical Center.  At that time, she told them that she had 
divorced C. E. in December 1999.  She furnished the names of 
the people who assisted her.  The appellant maintains that 
she thought that this change in her status was made at that 
time.  Therefore, her VA benefits should have been changed as 
of that date.  She indicated that she had since married her 
current spouse, M. B., in August 2001.  

Analysis

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
and, therefore, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a), in order to dispose of the matter on 
appeal, the Board must determine whether recovery of the 
indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the VA benefits recipient to notify 
VA of changes in marital/dependency status.  This obligation 
was made clear to the veteran in the July 1997 notification 
letter.  The veteran divorced C. E. in December 1999.  She 
did not timely notify VA of the divorce.  She maintains that 
she notified VA via the VA Medical Center in May 2000.  Even 
assuming, but not conceding, that she made such a report, 
this was months after she divorced C.E.  Moreover, in the 
intervening months, the veteran had continued to receive VA 
benefits at the rate which included a spouse after her 
divorce.  She did not attempt to remedy that situation.  
Likewise, after May 2000, she also continued to receive VA 
benefits at the rate which included a spouse even though she 
was not married.  She did not notify VA of the error.  
Therefore, even if she believes that VA was at fault in May 
2000, there is fault on the veteran's part.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits at a rate which was higher than the rate 
which she was entitled to receive, as such, recoupment of 
those benefits would not defeat the purpose of the benefit 
and would cause unjust enrichment to the debtor.  She was 
receiving benefits for C. E. when she was no longer married 
to him.  She appears to believe that her family needed those 
benefits so her receipt of the benefits was just.  However, 
she simply was not entitled to benefits for C. E. if he was 
no longer part of her family.  Whether she feels that she 
needed that money or not is not the point.  Likewise, there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran has informed VA, as shown on her 
financial status report received in April 2002, that although 
her current spouse has income, she is not furnishing this 
information to VA because they do not "share expenses," 
therefore, his income is "N/A."  The Board notes at this 
juncture that she receives additional VA benefits for M. B. 
as her spouse.  VA considers her income to include her 
spouse's income and this income includes his wage income.  
See 38 C.F.R. §§ 3.262 (b), 3.271, 3.272.  It is immaterial 
to VA how they divide their expenses within their family.  
This does not mean that his income is excluded.  Therefore, 
she is failing to cooperate with VA with regard to reporting 
her spouse's income.  Since the veteran has refused to 
provide complete financial information, the Board simply 
cannot find financial hardship.

In viewing the elements of equity and good conscience, the 
Board concludes that the negative evidence outweighs the 
positive evidence and that the facts in this case do not 
demonstrate that the recovery of the overpayment would be 
against equity and good conscience.


ORDER

A waiver of the recovery of an overpayment of VA benefits in 
the amount of $987 is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



